DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s preliminary amendment filed 19 April 2021 has been considered and entered. 
Accordingly, claims 21-40 are pending in this application. Claims 1-20 are cancelled; claims 21-40 are new.
Information Disclosure Statement
The information disclosure statement filed 19 April 2021 fails to fully comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been fully considered. Specifically, no copy of the non-patent literature document corresponding to Cite No. 1 by Lightstone et al. has been received. As such, this reference has not been considered as indicated by the strike-through on the IDS. All other references have been considered.

The information disclosure statement (IDS) submitted on 27 June 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 26 and 38 are objected to because of the following informalities:   
As to claims 26 and 38, there is no antecedent basis for “said stale record”. Applicant may have intended this to read as “said stale records” [emphasis added].
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 39 and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. Claims 39 and 40 are both directed to a “computer readable storage medium”. However, neither the claims nor Applicant’s specification limits the scope of this term. As such, the claims computer readable storage medium is reasonably interpreted as encompassing non-statutory subject matter such as signals per se. As such, the claims are directed to non-statutory subject matter. Applicant is advised to include the language “non-transitory” to modify the terminology to overcome the rejections.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25-27, 29, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Bouloy et al. (US 8,032,503 B2), hereinafter Bouloy, in view of Tan et al. (US 2014/0279855 A1), hereinafter Tan.

As to claim 21, Bouloy discloses a method for optimizing computation and data retrieval of join operations from a multi-node  database system, the database system comprising one or more data tables each having a plurality of columns (Fig. 1; Col. 3, Lines 9-18 and 43-55, Database tables can be partitioned across a plurality of AMPs, i.e. nodes.), the method comprising the operations:
creating and partitioning a join index across at least one computing node for one or more join key columns of one data table wherein each join index partition replicates the  storage of the data table (Col. 4, Lines 52-67; Col. 6, Line 54-67; Col. 7, Lines 1-38, A join index (JI) is created in a statement for one or more join keys specified in the statement that also partitions the JI, e.g. based on range values. A join index replicates data from the storage of the underlying data table(s) so that the JI can be used to serve queries.); and
maintaining the join index in a series of incremental operations by replicating the creation or deletion of data segments from the  storage of the data table to the join index partitions (Col. 7, Lines 58-59; Col. 8, Lines 1-26, Data covered by an existing JI is compared to that obtained from a DDL designed to obtain incremental new data to identify changes. The changes are replicated from the data table to the join index partitions as defined by the partitioning of the existing join index.).
Bouloy does not disclose that the database system and storage of the data table are a log-structure database system and log structure storage.
However, Tan discloses a method for optimizing computation and data retrieval of join operations from a multi-node log-structure database system, the database system comprising one or more data tables each having a plurality of columns (Fig. 3; [0026]; [0027]; [0034],  A log-structure database system such as Apache HBase comprises data tables which can be partitioned and distributed across multiple nodes, e.g. region server.), the method comprising the operations:
creating  index across at least one computing node for one or more  key columns of one data table wherein each  index partition replicates the log structure storage of the data table ([0037]; [0038], An index is created for the log-structure storage of the data tables which “can be considered as a replication of data it indexes.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Bouloy with the teachings of Tan by modifying Bouloy to be implemented more specifically on a log-structure database system with log structure storage of the data tables. In doing so, also modifying Bouloy at least such that updating the join index of Bouloy for added and deleted data in the data table (Bouloy, Col. 7, Lines 58-59; Col. 8, Lines 21-26) are handled in an append-only manner similar to Tan such that deletions are indicated by invalidating the deleted data in both the data tables and join indexes of Bouloy like is done with the tables and indexes in Tan (Tan, [0026]; [0045]). Said artisan would have been motivated to do so in order to improve the scalability of the database of Bouloy while maintaining low latency by utilizing log structured database systems like Tan (Tan, [0002]).

As to claim 25, the claim is rejected for the same reasons as claim 21 above. In addition, Bouloy, as previously modified with Tan, discloses wherein maintaining the join index comprises:
computing the differences between a collection of data segments in a join index and a collection of data segments in a data table (Bouloy, Col. 8, Lines 1-26, Incremental differences are determined between the rows, a type of data segment, in the JI and the base table and replicated into the JI.);
replicating a data segment into the join index table upon identifying from said differences a new data segment in the data table (Bouloy, Col. 8, Lines 1-26, Incremental differences are determined between the rows, a type of data segment, in the JI and the base table and replicated into the JI.); and
deleting a data segment from the join index upon identifying from said differences a deleted data segment in the data table (Bouloy, Col. 8, Lines 1-26, Incremental differences are determined between the rows, a type of data segment, in the JI and the base table and replicated into the JI.).

As to claim 26, the claim is rejected for the same reasons as claim 25 above. In addition, Bouloy, as previously modified with Tan, discloses wherein maintaining the join index further comprises:
replicating into the join index a list of stale records of a data segment upon identifying said stale record from said differences (Bouloy, Col. 8, Lines 1-26; Tan, Figs. 7-8; [0055]-[0058]; Differences are identified which causes stale records to be identified for at least updated records. The stale records are replicated as deletes, which as previously discussed and previously combined with the join indexes of Bouloy, are logical deletes made by invalidating the data records.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Bouloy and Tan by further modifying Bouloy such that when comparing the data table for differences to update the join index of Bouloy and identifying updated data records in a list, e.g. the spool of Bouloy, (Bouloy, Col. 8, Lines 1-26), that the old records having been updated and now stale, are marked as such for invalidation as disclosed by Tan. Said artisan would have been motivated to do so in order to maintain immutability of old stale records due to updates (Tan, [0039]).

As to claim 27, the claim is rejected for the same reasons as claim 21 above. In addition, Bouloy, as previously modified with Tan, discloses computing a join operation by performing operations comprising:
receiving a query whose output is a join operation employing a join key column of said join index (Bouloy, Fig. 3; Col. 4, Lines 17-24 and 43-67; Col. 5, Lines 18-40; Col. 6, Lines 48-67; Col. 7, Lines 1-25,  A query is received and a result is determined by outputting a join operation specified by a join index covering at least part of the query results.);
identifying in the data tables a plurality of records that satisfy a portion of the query from the data tables (Bouloy, Fig. 3; Col. 4, Lines 17-24 and 43-67; Col. 5, Lines 18-40; Col. 6, Lines 48-53, A query is received and a result is determined by outputting a join operation specified by a join index covering at least part of the query results.);
partitioning said records according to the partitioning of the join index partitions (Bouloy, Fig. 3; Col. 4, Lines 17-24 and 43-67; Col. 5, Lines 18-40; Col. 6, Lines 48-53, A query is received and a result is determined by outputting a join operation specified by a join index covering at least part of the query results. The joint index is used which, as shown, partitions the records in storing with the joint index.);
transferring the partitioned records to their respective join index partitions (Bouloy, Fig. 3; Col. 4, Lines 17-24 and 43-67; Col. 5, Lines 18-40; Col. 6, Lines 48-53, A query is received and a result is determined by outputting a join operation specified by a join index covering at least part of the query results. The joint index is used which, as shown, partitions the records in storing with the joint index.);
computing internal record identifiers that satisfy the join condition using the transferred records and the corresponding join index partitions (Bouloy, Col. 5, Lines 41-60; Col. 6, Lines 46-53, Record identifiers corresponding to the records where ji_ret_cond is true are computed and used to construct a result set with any additional records from the base table but not included in the join index. The claim does not limit how “computing” is performed or what the “internal record identifiers” are, other than they satisfy the join condition. As such, the records satisfying the join condition in the JI of Bouloy are interpreted as having some record identifier computed in order to identify the record as part of the internal processing of the JI.); and
constructing a result set (Bouloy, Col. 5, Lines 41-60; Col. 6, Lines 46-53, Record identifiers corresponding to the records where ji_ret_cond is true are computed and used to construct a result set with any additional records from the base table but not included in the join index.).

As to claim 29, the claim is rejected for the same reasons as claim 21 above. In addition, Bouloy, as previously modified with Tan, discloses wherein a data segment and record identifiers within said data segment of said data table are reproduced immutably in a corresponding data segment of a join index partition (Tan,  [0026]; [0039]; [0045], As previously combined, reproduction is performed immutably by handling updates as an insert with a delete, and deletes being logical by setting an entry as invalid.).
The reasons and motivations for combining the teachings of Bouloy and Tan are the same as previously set forth with respect to claim 21 above.
  
As to claim 39, Bouloy discloses a computer readable storage medium comprising instructions which, when executed in a processor (Col. 2, Lines 1-18) associated with a multi-node  database system, the database system comprising one or more data tables each having a plurality of columns (Fig. 1; Col. 3, Lines 9-18 and 43-55, Database tables can be partitioned across a plurality of AMPs, i.e. nodes.), are effective to cause said processor to carry out operations comprising:
creating and partitioning a join index across at least one computing node for one or more join key columns of one data table wherein each join index partition replicates the  storage of the data table (Col. 4, Lines 52-67; Col. 6, Line 54-67; Col. 7, Lines 1-4 and 26-38, A join index (JI) is created in a statement for one or more join keys specified in the statement that also partitions the JI, e.g. based on range values. A join index replicates data from the storage of the underlying data table(s) so that the JI can be used to serve queries.); and
maintaining the join index in a series of incremental operations by replicating the creation or deletion of data segments from the  re storage of the data table to the join index partitions (Col. 7, Lines 58-59; Col. 8, Lines 1-26, Data covered by an existing JI is compared to that obtained from a DDL designed to obtain incremental new data to identify changes. The changes are replicated from the data table to the join index partitions as defined by the partitioning of the existing join index.).  
Bouloy does not disclose that the database system and storage of the data table are a log-structure database system and log structure storage.
However, Tan discloses a method for optimizing computation and data retrieval of join operations from a multi-node log-structure database system, the database system comprising one or more data tables each having a plurality of columns (Fig. 3; [0026]; [0027]; [0034],  A log-structure database system such as Apache HBase comprises data tables which can be partitioned and distributed across multiple nodes, e.g. region server.), the method comprising the operations:
creating  index across at least one computing node for one or more  key columns of one data table wherein each  index partition replicates the log structure storage of the data table ([0037]; [0038], An index is created for the log-structure storage of the data tables which “can be considered as a replication of data it indexes.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Bouloy with the teachings of Tan by modifying Bouloy to be implemented more specifically on a log-structure database system with log structure storage of the data tables. In doing so, also modifying Bouloy at least such that updating the join index of Bouloy for added and deleted data in the data table (Bouloy, Col. 7, Lines 58-59; Col. 8, Lines 21-26) are handled in an append-only manner similar to Tan such that deletions are indicated by invalidating the deleted data in both the data tables and join indexes of Bouloy like is done with the tables and indexes in Tan (Tan, [0026]; [0045]). Said artisan would have been motivated to do so in order to improve the scalability of the database of Bouloy while maintaining low latency by utilizing log structured database systems like Tan (Tan, [0002]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bouloy and Tan as applied above, and further in view of Ma et al. (US 8,990,186 B2), hereinafter Ma.

As to claim 24, the claim is rejected for the same reasons as claim 21 above. In addition, Bouloy, as previously modified with Tan, does not disclose wherein creating and partitioning the join index comprises:
maintaining a dictionary mapping the values of join key columns to ordinal values;
sharing said dictionary across a plurality of join index partitions; and
assigning values of join key columns to an existing ordinal value if already present in the dictionary or to a new shared ordinal value if not already present in the dictionary. 
However, Ma discloses maintaining a dictionary mapping the values of join key columns to ordinal values (Col. 2, Line 50-Col. 3, Line 11; Col. 4, Lines 1-9; Col. 6, Lines 15-22, Updates to values of a table, which are represented in a join index, can cause updates to ordinal values such as current date and current time (CD/CT) which is maintained in a dictionary and associated with the join index and its values. Thus, the association is mapping the values of the join key columns of the join index with the ordinal values to indicate the current state of the data.);
sharing said dictionary across a plurality of join index partitions (Col. 2, Line 50-Col. 3, Line 11; Col. 4, Lines 53-58, the dictionary associates all join indexes which can be partition, thus is shared across the join index partitions.); and
assigning values of join key columns to an existing ordinal value if already present in the dictionary or to a new shared ordinal value if not already present in the dictionary (Fig. 1A, #140,160; Col. 6, Lines 9-23, The new current date/time ordinal values are not present and the join key columns are assigned thereto as part of the updating.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Bouloy, as previously modified with Tan, with the teachings of Ma, by further modifying Bouloy to maintain a dictionary like Ma which maintains current dates and current times of the data. Said artisan would have been motivated to do so in order to assist in determining the scope of the join index of Bouloy and applying updates thereto based on current date/time values (Bouloy, Col. 8, Lines 27-49; Ma, Col. 6, Lines 9-23).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bouloy and Tan as applied above, and further in view of Srivastava et al. (US 6,061,676), hereinafter Srivastava.

As to claim 28, the claim is rejected for the same reasons as claim 27 above. In addition, Bouloy, as previously modified with Tan, discloses , wherein the step of constructing a result set comprises computing a final set of internal record identifiers on the data table partition using the transferred record identifiers and a remaining portion of filter predicates (Bouloy, Col. 5, Lines 41-60; Col. 6, Lines 19-53, Record identifiers corresponding to the records where ji_ret_cond is true are computed and used to construct a result set with any additional records from the base table but not included in the join index, i.e. those corresponding to a remaining portion of filter predicates not in the JI but required by the query.).
Bouloy, as previously modified with Tan, does not explicitly disclose wherein said join operation is a semi-join operation.
However, as disclosed by Srivastava, and as is well-known to one of ordinary skill in the art, semi-joins are commonly used to optimize joins distributed queries (Col. 2, Lines 54-67). Additionally, Srivastava discloses that a semi-join operation can be implemented using minor changes to join techniques such as index joins (Col. 17, Lines 37-47).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Bouloy, as previously modified with Tan, such that query rewrites having joins (Bouloy, Fig. 3; Col. 4, Lines 17-24 and 43-67; Col. 5, Lines 18-40; Col. 6, Lines 48-67; Col. 7, Lines 1-25) in the distributed system of Bouloy (Fig. 1; Col. 3, Lines 9-18 and 43-55) are rewritten as semi-joins. Said artisan would have been motivated to do so in order to optimize the joins of Bouloy (Srivastava, Col. 2, Lines 54-67).


Claims 30-32, 36-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Bouloy and Tan as applied above, and further in view of Luo et al. (US 6,745,198 B1), hereinafter Luo.

As to claim 30, the claim is rejected for the same reasons as claim 29 above. In addition, Bouloy, as previously modified with Tan, discloses wherein said method is carried out on a first data table to create a first join index with first join index partitions (Col. 4, Lines 52-67; Col. 6, Line 54-67; Col. 7, Lines 1-38, A join index (JI) is created in a statement for one or more join keys specified in the statement that also partitions the JI, e.g. based on range values.).
Luo discloses create a first join index with first join index partitions, and wherein said method is carried out on a second data table to create a second join index with second join index partitions (Figs. 1 & 5a; Col. 3, Lines 1-14; Col. 4, Lines 28-49 and 61-67; Col. 5, Lines 1-5, A join index is created for each table, e.g. JI-A and JIB, and each with join index partitions maintained at each node 10.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Bouloy, as previously modified with Tan, with the teachings of Luo by further modifying Bouloy such that a join index is created for each data table like in Luo. Said artisan would have been motivated to do so enable multiple tables to be joined by utilizing respective join indexes set for each (Luo, Col. 4, Lines 61-67; Col. 8, Lines 20-31) enabling efficient join operations across multiple tables (Luo, Col. 4, Lines 61-67).

As to claim 31, the claim is rejected for the same reasons as claim 30 above. In addition, Bouloy, as previously modified with Tan and Luo, discloses joining said first and second data tables by accessing the first and second join index partitions (Luo, Col. 4, Lines 61-67; Col. 8, Lines 20-31), wherein the interoperability between the join index partitions and the corresponding data tables is preserved by the immutability of the data segments and consistency of record identifiers in a data segment across the data table and the join index partitions (Tan,  [0026]; [0039]; [0045], As previously combined, reproduction is performed immutably by handling updates as an insert with a delete, and deletes being logical by setting an entry as invalid. As the records are only logically deleted, record identifiers stay intact and are thus consistent.).
The reasons and motivations for combining the teachings of Bouloy, Tan, and Luo are the same as previously set forth with respect to claims 30 and 21 above.
Additionally, while the prior art discloses “wherein the interoperability between the join index partitions and the corresponding data tables is preserved by the immutability of the data segments and consistency of record identifiers in a data segment across the data table and the join index partitions”, this feature merely recites an intended result of “the immutability of the data segments and consistency of record identifiers in a data segment across the data table and the join index partition”. Thus, because the prior art teaches or renders obvious “the immutability of the data segments and consistency of record identifiers in a data segment across the data table and the join index partition”, the intended result of “interoperability between the join index partitions and the corresponding data tables is preserved” is met. 

As to claim 32, Bouloy discloses a method for optimizing computation and data retrieval of join operations from a multi-node  database system, the database system comprising one or more data tables each having a plurality of columns (Fig. 1; Col. 3, Lines 9-18 and 43-55, Database tables can be partitioned across a plurality of AMPs, i.e. nodes.), the method comprising operations of:
creating and partitioning a first join index for a first of said data tables across at least one computing node for one or more join key columns, wherein each first join index partition reproduces the  storage of the first data table (Col. 4, Lines 52-67; Col. 6, Line 54-67; Col. 7, Lines 1-38, A join index (JI) is created in a statement for one or more join keys specified in the statement that also partitions the JI, e.g. based on range values. A join index replicates data from the storage of the underlying data table(s) so that the JI can be used to serve queries.), ;
creating and partitioning a second join index for a second of said data tables across at least one computing node for one or more join key columns of said second data table wherein each second join index partition reproduces the  storage of the second data table (Col. 4, Lines 52-67; Col. 6, Line 54-67; Col. 7, Lines 1-38; Col. 8, Line 60-Col. 9, Line 9, A join index (JI) is created in a statement for one or more join keys specified in the statement that also partitions the JI, e.g. based on range values. A join index replicates data from the storage of the underlying data table(s) so that the JI can be used to serve queries. Multiple join indexes are disclosed covering multiple tables.), ; and
.
Bouloy does not disclose that the database system and storage of the data table are a log-structure database system and log structure storage; wherein a data segment and record identifiers within said data segment of the first data table are reproduced immutably in a corresponding data segment of a first join index partition; wherein a data segment and record identifiers within said data segment of the second data table are reproduced immutably in a corresponding data segment of a second join index partition; and joining said first and second data tables by accessing the first and second join index partitions, wherein the interoperability between the join index partitions and the corresponding data tables is preserved by the immutability of the data segments and consistency of record identifiers in a data segment across the data table and the join index partitions.
However, Tan discloses a method for optimizing computation and data retrieval of join operations from a multi-node log-structure database system, the database system comprising one or more data tables each having a plurality of columns (Fig. 3; [0026]; [0027]; [0034],  A log-structure database system such as Apache HBase comprises data tables which can be partitioned and distributed across multiple nodes, e.g. region server.), the method comprising the operations:
creating and partitioning a first  index for a first of said data tables across at least one computing node for one or more  key columns of one data table, wherein each first  index partition reproduces the log structure storage of the first data table ([0037]; [0038], An index is created for the log-structure storage of the data tables which “can be considered as a replication of data it indexes.”), and wherein a data segment and record identifiers within said data segment of the first data table are reproduced immutably in a corresponding data segment of a first join index partition ([0026]; [0039]; [0045], Reproduction is performed immutably by handling updates as an insert with a delete, and deletes being logical by setting an entry as invalid. As the records are only logically deleted, record identifiers stay intact and are thus consistent.); and
wherein the interoperability between the join index partitions and the corresponding data tables is preserved by the immutability of the data segments and consistency of record identifiers in a data segment across the data table and the join index partitions ([0026]; [0039]; [0045], Reproduction is performed immutably by handling updates as an insert with a delete, and deletes being logical by setting an entry as invalid. As the records are only logically deleted, record identifiers stay intact and are thus consistent.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Bouloy with the teachings of Tan by modifying Bouloy to be implemented more specifically on a log-structure database system with log structure storage of the data tables. In doing so, also modifying Bouloy at least such that updating all join indexes, i.e. to include the first and second join indexes, of Bouloy for added and deleted data in the data table (Bouloy, Col. 7, Lines 58-59; Col. 8, Lines 21-26) are handled in an append-only manner similar to Tan such that deletions are indicated by invalidating the deleted data in both the data tables and join indexes of Bouloy like is done with the tables and indexes in Tan (Tan, [0026]; [0045]). Thus, in doing so, similarly rendering obvious to the first join index, “wherein each second join index partition reproduces the log structure storage of the second data table, and wherein a data segment and record identifiers within said data segment of the second data table are reproduced immutably in a corresponding data segment of a second join index partition” as claimed. Said artisan would have been motivated to do so in order to improve the scalability of the database of Bouloy while maintaining low latency by utilizing log structured database systems like Tan (Tan, [0002]).
Bouloy, as previously modified with Tan, does not disclose joining said first and second data tables by accessing the first and second join index partition.
However, Luo discloses using a first data table to create a first join index with first join index partitions, and using a second data table to create a second join index with second join index partitions (Figs. 1 & 5a; Col. 3, Lines 1-14; Col. 4, Lines 28-49 and 61-67; Col. 5, Lines 1-5, A join index is created for each table, e.g. JI-A and JIB, and each with join index partitions maintained at each node 10.);
joining said first and second data tables by accessing the first and second join index partition (Col. 4, Lines 61-67; Col. 8, Lines 20-31).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Bouloy, as previously modified with Tan, with the teachings of Luo by further modifying Bouloy such that a join index is created for each data table like in Luo. Said artisan would have been motivated to do so enable multiple tables to be joined by utilizing respective join indexes set for each (Luo, Col. 4, Lines 61-67; Col. 8, Lines 20-31) enabling efficient join operations across multiple tables (Luo, Col. 4, Lines 61-67).
Additionally, while the prior art discloses “wherein the interoperability between the join index partitions and the corresponding data tables is preserved by the immutability of the data segments and consistency of record identifiers in a data segment across the data table and the join index partitions”, this feature merely recites an intended result of “the immutability of the data segments and consistency of record identifiers in a data segment across the data table and the join index partition”. Thus, because the prior art teaches or renders obvious “the immutability of the data segments and consistency of record identifiers in a data segment across the data table and the join index partition”, the intended result of “interoperability between the join index partitions and the corresponding data tables is preserved” is met. 

As to claim 36, the claim is rejected for the same reasons as claim 32 above. In addition, Bouloy, as previously modified with Tan and Luo, discloses maintaining the join index in a series of incremental operations by replicating the creation or deletion of data segments from the log structure storage of the data table to the join index partitions (Bouloy, Col. 7, Lines 58-59; Col. 8, Lines 1-26, Data covered by an existing JI is compared to that obtained from a DDL designed to obtain incremental new data to identify changes. The changes are replicated from the data table to the join index partitions as defined by the partitioning of the existing join index.).  

As to claim 37, the claim is rejected for the same reasons as claim 36 above. In addition, Bouloy, as previously modified with Tan and Luo, discloses wherein maintaining each join index comprises:
computing the differences between a collection of data segments in said join index and a collection of data segments in a data table (Bouloy, Col. 8, Lines 1-26, Incremental differences are determined between the rows, a type of data segment, in the JI and the base table and replicated into the JI.);
replicating a data segment into the join index table upon identifying from said differences a new data segment in the data table (Bouloy, Col. 8, Lines 1-26, Incremental differences are determined between the rows, a type of data segment, in the JI and the base table and replicated into the JI.); and
deleting a data segment from the join index upon identifying from said differences a deleted data segment in the data table (Bouloy, Col. 8, Lines 1-26, Incremental differences are determined between the rows, a type of data segment, in the JI and the base table and replicated into the JI.).

As to claim 38, the claim is rejected for the same reasons as claim 37 above. In addition, Bouloy, as previously modified with Tan and Luo, discloses replicating into the join index a list of stale records of a data segment upon identifying said stale record from said differences (Bouloy, Col. 8, Lines 1-26; Tan, Figs. 7-8; [0055]-[0058]; Differences are identified which causes stale records to be identified for at least updated records. The stale records are replicated as deletes, which as previously discussed and previously combined with the join indexes of Bouloy, are logical deletes made by invalidating the data records.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Bouloy and Tan by further modifying Bouloy such that when comparing the data table for differences to update the join index of Bouloy and identifying updated data records in a list, e.g. the spool of Bouloy, (Bouloy, Col. 8, Lines 1-26), that the old records having been updated and now stale, are marked as such for invalidation as disclosed by Tan. Said artisan would have been motivated to do so in order to maintain immutability of old stale records due to updates (Tan, [0039]).

As to claim 40, Bouloy discloses a computer readable storage medium comprising instructions which, when executed in a processor (Col. 2, Lines 1-18) associated with a multi-node  database system, the database system comprising one or more data tables each having a plurality of columns (Fig. 1; Col. 3, Lines 9-18 and 43-55, Database tables can be partitioned across a plurality of AMPs, i.e. nodes.), are effective to cause said processor to carry out operations comprising:
creating and partitioning a first join index for a first of said data tables across at least one computing node for one or more join key columns, wherein each first join index partition reproduces the  storage of the first data table (Col. 4, Lines 52-67; Col. 6, Line 54-67; Col. 7, Lines 1-38, A join index (JI) is created in a statement for one or more join keys specified in the statement that also partitions the JI, e.g. based on range values. A join index replicates data from the storage of the underlying data table(s) so that the JI can be used to serve queries.), ;
creating and partitioning a second join index for a second of said data tables across at least one computing node for one or more join key columns of said second data table wherein each second join index partition reproduces the  storage of the second data table (Col. 4, Lines 52-67; Col. 6, Line 54-67; Col. 7, Lines 1-38; Col. 8, Line 60-Col. 9, Line 9, A join index (JI) is created in a statement for one or more join keys specified in the statement that also partitions the JI, e.g. based on range values. A join index replicates data from the storage of the underlying data table(s) so that the JI can be used to serve queries. Multiple join indexes are disclosed covering multiple tables.), ; and
.
Bouloy does not disclose that the database system and storage of the data table are a log-structure database system and log structure storage; wherein a data segment and record identifiers within said data segment of the first data table are reproduced immutably in a corresponding data segment of a first join index partition; wherein a data segment and record identifiers within said data segment of the second data table are reproduced immutably in a corresponding data segment of a second join index partition; and joining said first and second data tables by accessing the first and second join index partitions, wherein the interoperability between the join index partitions and the corresponding data tables is preserved by the immutability of the data segments and consistency of record identifiers in a data segment across the data table and the join index partitions.
However, Tan discloses a method for optimizing computation and data retrieval of join operations from a multi-node log-structure database system, the database system comprising one or more data tables each having a plurality of columns (Fig. 3; [0026]; [0027]; [0034],  A log-structure database system such as Apache HBase comprises data tables which can be partitioned and distributed across multiple nodes, e.g. region server.), the method comprising the operations:
creating and partitioning a first  index for a first of said data tables across at least one computing node for one or more  key columns of one data table, wherein each first  index partition reproduces the log structure storage of the first data table ([0037]; [0038], An index is created for the log-structure storage of the data tables which “can be considered as a replication of data it indexes.”), and wherein a data segment and record identifiers within said data segment of the first data table are reproduced immutably in a corresponding data segment of a first join index partition ([0026]; [0039]; [0045], Reproduction is performed immutably by handling updates as an insert with a delete, and deletes being logical by setting an entry as invalid. As the records are only logically deleted, record identifiers stay intact and are thus consistent.); and
wherein the interoperability between the join index partitions and the corresponding data tables is preserved by the immutability of the data segments and consistency of record identifiers in a data segment across the data table and the join index partitions ([0026]; [0039]; [0045], Reproduction is performed immutably by handling updates as an insert with a delete, and deletes being logical by setting an entry as invalid. As the records are only logically deleted, record identifiers stay intact and are thus consistent.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Bouloy with the teachings of Tan by modifying Bouloy to be implemented more specifically on a log-structure database system with log structure storage of the data tables. In doing so, also modifying Bouloy at least such that updating all join indexes, i.e. to include the first and second join indexes, of Bouloy for added and deleted data in the data table (Bouloy, Col. 7, Lines 58-59; Col. 8, Lines 21-26) are handled in an append-only manner similar to Tan such that deletions are indicated by invalidating the deleted data in both the data tables and join indexes of Bouloy like is done with the tables and indexes in Tan (Tan, [0026]; [0045]). Thus, in doing so, similarly rendering obvious to the first join index, “wherein each second join index partition reproduces the log structure storage of the second data table, and wherein a data segment and record identifiers within said data segment of the second data table are reproduced immutably in a corresponding data segment of a second join index partition” as claimed. Said artisan would have been motivated to do so in order to improve the scalability of the database of Bouloy while maintaining low latency by utilizing log structured database systems like Tan (Tan, [0002]).
Bouloy, as previously modified with Tan, does not disclose joining said first and second data tables by accessing the first and second join index partition.
However, Luo discloses using a first data table to create a first join index with first join index partitions, and using a second data table to create a second join index with second join index partitions (Figs. 1 & 5a; Col. 3, Lines 1-14; Col. 4, Lines 28-49 and 61-67; Col. 5, Lines 1-5, A join index is created for each table, e.g. JI-A and JIB, and each with join index partitions maintained at each node 10.);
joining said first and second data tables by accessing the first and second join index partition (Col. 4, Lines 61-67; Col. 8, Lines 20-31).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Bouloy, as previously modified with Tan, with the teachings of Luo by further modifying Bouloy such that a join index is created for each data table like in Luo. Said artisan would have been motivated to do so enable multiple tables to be joined by utilizing respective join indexes set for each (Luo, Col. 4, Lines 61-67; Col. 8, Lines 20-31) enabling efficient join operations across multiple tables (Luo, Col. 4, Lines 61-67).
Additionally, while the prior art discloses “wherein the interoperability between the join index partitions and the corresponding data tables is preserved by the immutability of the data segments and consistency of record identifiers in a data segment across the data table and the join index partitions”, this feature merely recites an intended result of “the immutability of the data segments and consistency of record identifiers in a data segment across the data table and the join index partition”. Thus, because the prior art teaches or renders obvious “the immutability of the data segments and consistency of record identifiers in a data segment across the data table and the join index partition”, the intended result of “interoperability between the join index partitions and the corresponding data tables is preserved” is met.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Bouloy, Tan, and Luo as applied above, and further in view of Ma.

As to claim 35, the claim is rejected for the same reasons as claim 32 above. In addition, Bouloy, as previously modified with Tan, does not disclose wherein creating and partitioning each join index comprises:
maintaining a dictionary mapping the values of join key columns to ordinal values;
sharing said dictionary across a plurality of join index partitions; and
assigning values of join key columns to an existing ordinal value if already present in the dictionary or to a new shared ordinal value if not already present in the dictionary. 
However, Ma discloses maintaining a dictionary mapping the values of join key columns to ordinal values (Col. 2, Line 50-Col. 3, Line 11; Col. 4, Lines 1-9; Col. 6, Lines 15-22, Updates to values of a table, which are represented in a join index, can cause updates to ordinal values such as current date and current time (CD/CT) which is maintained in a dictionary and associated with the join index and its values. Thus, the association is mapping the values of the join key columns of the join index with the ordinal values to indicate the current state of the data.);
sharing said dictionary across a plurality of join index partitions (Col. 2, Line 50-Col. 3, Line 11; Col. 4, Lines 53-58, the dictionary associates all join indexes which can be partition, thus is shared across the join index partitions.); and
assigning values of join key columns to an existing ordinal value if already present in the dictionary or to a new shared ordinal value if not already present in the dictionary (Fig. 1A, #140,160; Col. 6, Lines 9-23, The new current date/time ordinal values are not present and the join key columns are assigned thereto as part of the updating.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Bouloy, as previously modified with Tan and Luo, with the teachings of Ma, by further modifying Bouloy to maintain a dictionary like Ma which maintains current dates and current times of the data. Said artisan would have been motivated to do so in order to assist in determining the scope of the join index of Bouloy and applying updates thereto based on current date/time values (Bouloy, Col. 8, Lines 27-49; Ma, Col. 6, Lines 9-23).


Allowable Subject Matter
Claims 22, 23, 33, and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ross et al. (US 5,983,215) discloses performing joins on partitioned data tables using join indexes, wherein each join index is partitioned into temporary files which maintain mappings to record ID numbers and partition identifiers of the join index.
Kolodzieski et al. (WO 03/098465 A1) discloses logging changes to a table and applying them incrementally to a join index.
Brito et al. ("Random access with a distributed Bitmap Join Index for Star Joins", Heliyon, Volume 6, Issue 2, 2020, e03342, ISSN 2405-8440.) discloses generating and using a distributed bitmap join index for star joins.
Perrizo, Ram and Wenberg, ("Distributed join processing performance evaluation," 1994 Proceedings of the Twenty-Seventh Hawaii International Conference on System Sciences, 1994, pp. 236-245, doi: 10.1109/HICSS.1994.323260.) discloses partitioned and distributed join indexes.
The following were cited and described as is by Applicant:
US Patent No. US 6167399 relates to a method for creating and querying a join index from multiple tables. It also includes a data structure to optimize storage of repeated parts of multiple rows. This work does not take into consideration log-structured databases, and does not tackle the problem of join index maintenance.
US Patent No. US 6505189 relates to a method for creating and querying an aggregate join index. The aggregate join index is an extension of US Patent No. US 6167399 to handle aggregation expressions.
US Patent No. US 6505188 relates to a technique for generating secondary indices from a virtual (temporary) join index. This work is an extension of US Patent No. US 6167399 and does not consider log-structured databases and the problem of index maintenance.
US Patent No. US 8990186 relates to a technique to incrementally maintain a join index. This technique is restricted to a data table with a timestamp column in a traditional database architecture, and does not consider the log-structured architecture.
US Patent No. US 6618720 relates to a method to optimize the update operations of a plurality of join indices, where each common join is materialized only once in a common spool file. This work is an extension of US Patent No. US 6167399 and does not consider log-structured databases.
US Patent No. US 7418544 relates to a method for updating a log-structured relational database. This work focuses on strategies to update records in a log-structured database. It does not consider the problem of updating the join index and the consistency of internal record identifiers across tables. 
US Patent No. US 9672235 relates to a method for partitioning a database index in a manner that is related to a log-structured database. This work does not consider the replication of the database index in secondary indices (for example, join index) and the problem of their maintenance.
US Patent No US 6112198 relates to a technique for performing partition analysis to optimize parallel query execution in a shared-nothing architecture. This work does not consider the replication and the maintenance of a database index.
US Patent No US 6609131 relates to techniques for expanding the concept of data partitioning and leveraging them during parallel join computation. This work does not consider the replication and the maintenance of a database index. 
US Patent No US 6438562 relates to a method for maintenance of a global index. This work does not consider the problem involved with log-structured databases.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/Primary Examiner, Art Unit 2167